UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14F-1 INFORMATION STATEMENT PURSUANT TO SECTION 14F-1 OF THE SECURITIES EXCHANGE ACT OF 1934 LANGUAGE ACCESS NETWORK, INC. (Exact name of registrant as specified in its charter) Commission File Number 000-52575 Nevada 61-1433933 (State or other jurisdiction ofIncorporation or organization) (IRS EmployerIdentification No.) 111 W. Rich Street, Suite 150, Columbus, Ohio 43215 (Address of principal executive offices) Registrant’s telephone number: (614) 355-0900 (Former name or former address, if changed since last report) LANGUAGE ACCESS NETWORK, INC. 111 W. Rich Street, Suite 150, Columbus, Ohio 43215 December 8, 2008 INFORMATION STATEMENT PURSUANT TO SECTION 14(F) OF THE SECURITIES EXCHANGE ACT OF 1934 AND SECURITIES AND EXCHANGE COMMISSION RULE 14F-1 NOTICE OF CHANGE IN A MAJORITY OF THE BOARD OF DIRECTORS This Information Statement is being furnished to our stockholders of record as of the close of business on January 17, 2008, in accordance with Section 14(f) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and Rule 14f-1 under the Exchange Act in connection with an upcoming change in a majority of our board of directors (our “Board”) other than by a stockholder meeting. This Information Statement is being transmitted on or about February 1, 2008. NO VOTE OR OTHER ACTION BY OUR STOCKHOLDERS IS REQUIRED IN RESPONSE TO THIS INFORMATION STATEMENT. PROXIES ARE NOT BEING SOLICITED. INTRODUCTION In this Information Statement, the terms “the Company,” “we,” “us” and “our” refer to Language Access Network, Inc., a Nevada corporation. On January 16, 2008, we executed an acquisition agreement (the “Acquisition Agreement”) by and among the Company, Interim Support, LLC, a Nevada limited liability company (“Purchaser”), iBeam Solutions, LLC, a Nevada limited liability company and wholly-owned subsidiary of the Company (“iBeam”) and the individual directors and officers of the Company who have executed the Acquisition Agreement. Pursuant to the Acquisition Agreement, we agreed to sell all interest in Language Access Network, LLC, an Ohio limited liability company and wholly-owned subsidiary of the Company (“T-LAN”) to Purchaser in exchange for the assumption of certain liabilities contained in the Acquisition Agreement and other terms. (the “Sale”). A further description of the Sale and the Acquisition Agreement, and a copy of the Acquisition Agreement, all appear in the Form 8-K that we filed with the Securities and Exchange Commission (the “SEC”) on January 17, 2008. We tentatively expect the Sale to become effective on or about February 21, 2008 once a 14C Information Statement is filed and mailed to shareholders and the applicable waiting period is met. After the Sale, we will continue with the business of iBeam Solutions, LLC, our wholly-owned subsidiary. In connection with the Sale, changed were made in the composition of our Board and our executive officer positions, as reported below. Such actions were taken without a stockholder vote. In no event will the change in the composition of our Board become effective before ten days have elapsed from the date we transmit this Information Statement to our stockholders of record on January 17, 2008. Subject to this ten-day waiting period for changes in our Board members, our new sole director and executive officer may take office before or after we complete the Sale. 2 VOTING SECURITIES AND PRINCIPAL HOLDERS THEREOF As of January 17, 2008, 32,132,333 shares of Company Stock were issued and outstanding. Each holder of Company Stock is entitled to one vote for each share held by such holder. Security Ownership of Beneficial Owners and Management The following table sets forth, as of January 17, 2008, the beneficial ownership of our common stock by each executive officer and director, including those that resigned on January 16, 2008, by each person known by us to beneficially own more than 5% of the our common stock and by the executive officers and directors as a group. Except as otherwise indicated, all shares are owned directly and the percentage shown is based on 32,132,333 shares of common stock issued and outstanding on January 17, 2008 plus the particular beneficial owner’s right to acquire common stock exercisable within 60 days. Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission. Except as described in the footnotes to this table, and subject to applicable community property laws, the persons named in the table have sole voting and investment power with respect to all shares of common stock held by them. Title of class Name and addressof beneficial owner Amount ofbeneficial ownership Percentof class(1) Executive Officers & Directors: Common Eric Schmidt 10 S. High Street Canal-Winchester, OH 43110 237,185 0.7% Common Andrew Panos(2) Former officer/director 111 W. Rich Street, Suite 150 Columbus, Ohio 43215 2,000,000 6.2% Common Laurence Sturtz(3) Former chairman/director 3421 Pointe Creek Ct. #106 Bonita Springs, FL 34134 1,104,286 3.4% Common James Schilling(4) Former director 20455 S. South End Road Oregon City, OR 97045 1,250,000 3.8% Common Dr. John Perez(5) Former director 111 W. Rich Street, Suite 150 Columbus, Ohio 43215 229,500 0.7% Common Michael Guirlinger(6) Former officer 10295 Braemar Drive Powell, OH 43065 600,000 1.8% Common Dr. Val Warhaft(7) Former director 111 N. Sepulveda Blvd. Ste. 210 Manhattan Beach, CA 90266 94,643 0.2% 3 Common James Ginter(8) Former director 2448 Edington Road Columbus, OH 43221 28,571 0.7% Total of All Directors and Executive Officers: 5,541,185 17.2% More Than 5% Beneficial Owners: Common Edward Panos(9) 1350 E. Flamingo, #77 Las Vegas, NV 89119 11,065,075 34.4% Risk Capital Management LLC(10) 1350 East Flaming Rd. Suite 228 Las Vegas Nevada USA 89119 4,000,000 12.5% (1) As used in this table, "beneficial ownership" means the sole or shared power to vote, or to direct the voting of, a security, or the sole or shared investment power with respect to a security (i.e., the power to dispose of, or to direct the disposition of, a security). In addition, for purposes of this table, a person is deemed, as of any date, to have "beneficial ownership" of any security that such person has the right to acquire within 60 days after such date. (2) Included in the calculation of beneficial ownership for Mr. Andrew Panos are 1,980,000 shares of common stock and 20,000 shares held in his children’s name. (3) Included in the calculation of beneficial ownership for Mr. Laurence Sturtz are 1,104,286 shares of common stock. (4) Included in the calculation of beneficial ownership for Mr. James Shilling are 1,250,000 shares of common stock.Mr. Shilling disclaims beneficial ownership over 150,000 shares of common stock held by his spouse. (5) Included in the calculation of beneficial ownership for Dr. John Perez are 229,500 shares of common stock. (6) Included in the calculation of beneficial ownership for Mr. Michael Guirlinger are 500,000 shares of common stock in his name, and 100,000 shares held for the benefit of others. (7) Included in the calculation of beneficial ownership for Dr. Val M. Warhaft are 94,643 shares of common stock. (8) Included in the calculation of beneficial ownership for James Ginter are 28,571 shares of common stock. (9) Included in the calculation of beneficial ownership for Mr. Edward Panos are 11,057,075 shares of our common stock held by Panos Industries, LLC, and 8,000 shares of common stock held in his name.Mr. Panos disclaims beneficial ownership of 200,000 shares of common stock held by his wife and child. (10) The sole beneficial owner of Risk Capital Management LLC, which holds 4,000,000 shares of our common stock, is Roderick Hall Risk. 4 Change in Control A change in control of the Company occurred on January 16, 2008, when Mr. Edward Panos converted $80,000 of debt in the Company into 11,024,960 shares of Common Stock for a total of 11,065,075 shares when combined with prior holdings he held in his name and Panos Industries, LLC.Furthermore, in connection with the Sale, and subject to the ten-day waiting requirement, all of our current officer and directors will resign and Mr. Eric Schmidt will become the sole member of our Board and our President, Secretary, Treasurer and sole executive officer. DIRECTORS AND EXECUTIVE OFFICERS Name Age Current Position with the Company Laurence Sturtz(1) 63 Chairman of the Board of Directors Andrew Panos(2) 42 President, Director Dr. John Perez(3) 67 Director Dr. Val Warhaft(4) 55 Director Dr. James Ginter(5) 61 Director (1) Mr. Sturtz’s resignation as a Director will become effective ten days following the filing and mailing of this Information Statement. (2) Mr. Panos’ resignation as a Director will become effective ten days following the filing and mailing of this Information Statement. (3) Dr. Perez’s resignation as a Director will become effective ten days following the filing and mailing of this Information Statement. (4) Dr. Val Warhaft’s resignation as a Director will become effective ten days following the filing and mailing of this Information Statement. (5) Dr. Ginter’s resignation as a Director will become effective ten days following the filing and mailing of this Information Statement. Laurence Sturtz. Mr. Sturtz was appointed as a director of Language Access Network, Inc. on December 1, 2005 and on May 1, 2006, our Board of Directors appointed Mr. Laurence Sturtz to serve as the Chairman of the Board of Directors. Mr. Sturtz is a retired attorney at law. He received his Bachelor of Arts Degree majoring in Economics and his Doctor of Jurisprudence Degrees from the Ohio State University, graduating in 1964 and 1967. He was admitted to practice before the United States Supreme Court and had five cases before that body over the years. He was a prominent trial lawyer in Columbus, Ohio and also specialized in representing companies of all sizes until his retirement in 2002. Mr. Sturtz left the private practice for six years (1982-1988) and entered the corporate world becoming Vice President and General Counsel, and then President and Chief Executive Officer of Strata Corporation, a public company based in Columbus, Ohio. Mr. Sturtz helped negotiate five acquisitions and mergers. After successfully restructuring the company, he returned to the private practice of law and became the senior litigator with the firm of Carlile, Patchen &
